MORRISON, Judge.
The offense is driving while intoxicated; the punishment, three days in jail and a . fine of $200.
No statement - of ' facts ac- . companiés the record. - The sole bill .of exception recites that the cou'rt efred in refusing to grant a new trial and erred in accepting the appellant’s plea of guilty without using an interpreter. The trial court qualified the bill by certifying that no motion for new trial'was filed and that upon the entry of -the plea of guilty he inquired of the defendant if he understood the nature of the charge against him and, upon being assured by the defendant” that he did, the court further required the defendant to explain to him the nature of the offense to which he had plead guilty, which appellant did clearly.
As qualified, the 'bill of exception reflects no error.
The judgment of the trial court is affirmed.